Citation Nr: 1001106	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1970 to 
October 1971 and from December 2003 to March 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 


FINDINGS OF FACT

The Veteran's degenerative changes of the thoracolumbar spine 
are manifested by mild paraspinal tenderness; flat lumbar 
lordosis; slight scoliosis toward the left; degenerative 
joint disease changes and degenerative disc disease changes 
at T12-L1; slight degenerative disc disease changes at L5-S1; 
minimal degenerative changes with disc space narrowing at L3-
L4; intermittent subjective neurological complaints; pain 
upon motion; forward flexion from 0 to between 65 and 95 
degrees with pain; extension from 0 to between 25 and 37 
degrees with pain; lateral flexion, right and left, from 0 to 
between 30 and 42 degrees with pain; right and left lateral 
rotation from 0 to 30 degrees; no change of the range of 
motion on repetitive testing; negative straight leg test, 
bilaterally; no swelling; no atrophy; no deformity; no 
weakness; no spasm; no guarding; posture and head position 
were normal and symmetric in appearance; his gait was normal; 
normal lower extremity sensations with respect to pain, light 
touch, vibration, and temperature; normal lower extremity 
reflexes with ankle and knee jerks 2+, bilaterally and equal; 
and lower extremity muscle strength of  5 on a 5-point scale 
with normal tone, bulk, dexterity, and coordination.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected degenerative changes of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim of entitlement to an increased evaluation 
for degenerative changes of the thoracolumbar spine arises 
from his disagreement with the initial evaluation assigned to 
this disability following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained all of the Veteran's 
available service treatment records and his identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was also afforded 3 VA examinations during the 
course of this appeal.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this claim, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

Service connection was granted for degenerative changes of 
the thoracolumbar spine by a January 2006 rating decision and 
a disability rating of 10 percent was assigned thereto, 
effective from March 24, 2005.  See 38 C.F.R. § 3.400 (2008).  
The 10 percent disability assigned to the Veteran's service-
connected degenerative changes of the thoracolumbar spine was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5010.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in this 
case indicates that lumbosacral strain under Diagnostic Code 
5237, is the service-connected disorder, and traumatic 
arthritis, is a residual condition.  Lumbosacral strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  See 
38 C.F.R. § 4.71a.

The General Rating Formula provides for a 100 percent 
evaluation for unfavorable ankylosis of the entire spine, a 
50 percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).

According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).  Under this diagnostic code, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id. 

At a September 2005, VA general medical examination, the 
Veteran reported that his back "went out" while on active 
duty service in 2004.  Associated symptoms included pain, his 
left leg giving away, and numbness from the top of his ankles 
to his knees.  Upon physical examination, there was 
lumbosacral spine tenderness at L3-L4, but no swelling, no 
deformity, and muscles were normal and did not spasm.  
Forward flexion was from 0 to 92 degrees, and from 0 to 95 
degrees after fatiguing with pain.  Extension was from 0 to 
30 degrees and from 0 to 37 degrees after fatiguing, all with 
pain.  Lateral right and left flexion was from 0 to 40 
degrees, and from 0 to 45 degrees after fatiguing, all with 
pain.  A straight leg test was negative, bilaterally.  
Radiological examination of the Veteran's lumbosacral spine 
revealed slight scoliosis toward the left; degenerative joint 
disease changes and degenerative disc disease changes at T12-
L1; and slight degenerative disc disease changes at L5-S1.  
The impression was "scattered degenerative changes."


At a February 2008, VA spinal examination, the Veteran 
reported that his back condition was the result of wearing 
body armor, not a "provocative" injury.  The Veteran also 
reported that this disability did not require surgical 
intervention.  Up to the time of this examination, treatment 
consisted of muscle relaxants and physical therapy.  The 
Veteran also reported that he missed a total of 8 weeks worth 
of work for various reasons, including his symptoms 
associated with his back, but primarily due to gout.  The 
examiner noted that the Veteran was not put on profile while 
on active duty, was not medically discharged, and was not put 
on work restriction for his civilian occupation.  The Veteran 
denied a history of urinary incontinence, urgency, retention, 
or frequency; denied nocturia; fecal incontinence; 
obstipation; erectile dysfunction; numbness; paresthesia; leg 
or foot weakness; falls; unsteadiness; and fatigue.  The 
Veteran further denied a decreased range of motion, spasm, 
and pain, but reported stiffness and flare-ups every 5 to 6 
months, each lasting 1 to 2 days.  The Veteran also denied 
incapacitating episodes, and stated that he used a cane on an 
infrequent basis.

Upon physical examination, the Veteran's posture and head 
position were normal and symmetric in appearance, and his 
gait was normal.  There was no spasm; atrophy; guarding; pain 
with motion; tenderness; or weakness.  Sensory testing was 
normal for the Veteran's upper and lower extremities.  Reflex 
testing was similarly normal.  The Veteran was able to flex 
forward from 0 to 90 degrees; extend from 0 to 30 degrees; 
right and left lateral flex from 0 to 30 degrees; right and 
left lateral rotate from 0 to 30 degrees.  The examiner found 
no objective evidence of pain on range of motion testing.  
The examiner further found no objective evidence of pain 
following repetitive motion and no additional limitation 
after 3 repetitions of range of motion.  Straight leg raise 
testing was negative, bilaterally.  After reviewing the 
September 2005 x-rays, the examiner confirmed the diagnosis 
of scattered degenerative changes and added that this 
condition had "no impact on spinal range of motion."  The 
examiner deemed the examination to be "normal," and that 
there were no effects on the Veteran's usual daily activities 
and no significant effects on his usual occupation.

In July 2008, the Veteran testified at a Board hearing that 
he injured himself when he fell off of a track while on 
active duty service and that, because of this injury, he 
experienced pain that radiated down into his legs.  The 
Veteran also testified that he occasionally experienced pain 
when bending over, but that side-to-side motion did not 
bother him.  The Veteran further testified that he was 
occasionally unable to fully flex his back after picking up 
an object.

VA treatment reports dated from October 2006 to June 2008 
demonstrated complaints of pain, intermittent subjective 
neurological complaints, normal and abnormal sensory 
examinations, and a single diagnosis of sciatica associated 
with the Veteran's right leg.  

At a January 2009, VA spinal examination, the Veteran 
reported lower back pain with stiffness, which he stated was 
getting progressively worse.  He stated that the pain was 
located in a horizontal band in his mid to lower spine with 
distribution to his left leg.  The Veteran described this as 
a combination of a "dull ache" with "sharp shooting-type" 
pain that registered a 6 on a 10-point pain scale.  The 
Veteran reported flare-ups once per week that lasted an 
entire day and were aggravated by lifting, as well as 
carrying heavy objects.  The Veteran also reported that he 
used a cane and that it was difficult for him to work during 
flare-ups.  He denied bowel and bladder dysfunction, and 
denied using a back brace.  The Veteran reported that a one-
half mile walk would take him 20 minutes to accomplish.  The 
Veteran denied falling or a history of trauma to his lower 
back, denied back surgery, and denied physician-prescribed 
bed rest in the past 12 months.  At the time of this 
examination, the Veteran worked with an industrial plating 
company as a finisher.  Although his occupation required 
prolonged standing, the Veteran had been able to perform his 
work.  The Veteran was able to independently perform 
activities of daily life, but denied participation in contact 
sports, fishing, and hunting.  He stated that he was able to 
drive for 1.5 hours before needing to stop to rest.  At the 
examination, the Veteran reported radiating pain to his left 
leg from his lower back area, which began 5 years prior to 
this examination.  The Veteran stated that this radiating 
pain was associated with left leg weakness, tingling, and 
numbness, and was aggravated by prolonged standing or 
walking.  The Veteran reported paresthesias, but denied 
dysesthesias and allodynia.

Upon physical examination, the Veteran's gait was antalgic 
and his posture, erect.  There was no evidence of fixed 
deformity or ankylosis.  The Veteran had flat lumbar lordosis 
and mild paraspinal tenderness without spasm, weakness, or 
atrophy.  The Veteran was able to flex forward from 0 to 65 
degrees, with a pulling-type pain at the endpoint.  He was 
able to extend from 0 to 25 degrees both actively and 
passively with discomfort at the end point.  Left and right 
lateral flexion was from 0 to 30 degrees, with a pulling-type 
pain on the right side at the end point.  Repetitive testing 
did not change the Veteran's range of motion.  Bilateral, 
lower extremity sensations were deemed "intact" with 
respect to pain, light touch, vibration, and temperature.  
Moreover, lower extremity muscle strength was 5 on a 5-point 
scale with normal tone, bulk, dexterity, and coordination.  
Ankle and knee jerks were 2+, bilaterally and equal, and 
there was no evidence of muscle atrophy.  There was objective 
evidence of pain upon motion as well as tenderness without 
spasm and weakness.  Straight leg testing was negative, 
bilaterally.  Radiological examination of the Veteran's spine 
revealed minimal degenerative changes, with disc space 
narrowing at L3-L4.  No electromyograph or nerve conduction 
testing was administered because the examiner found the 
Veteran to be "asymptomatic."  The diagnosis was 
degenerative disc disease of the lumbosacral spine, with disc 
space narrowing at L3-L4.  The examiner also found "no 
pathology" to render a diagnosis of radiculopathy of the 
lower extremities.

As noted above, an initial evaluation of 10 percent was 
assigned for degenerative changes of the thoracolumbar spine.  
Based on the evidence of record, a rating in excess of 10 
percent evaluation is not warranted pursuant to Diagnostic 
Code 5237.  38 C.F.R. § 4.71a, General Rating Formula.  At no 
point during the pendency of this claim does the evidence of 
record demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  In September 2005, forward flexion was from 0 
to 92 degrees.  In February 2008, forward flexion was from 0 
to 90 degrees, with a combined range of motion of 240 
degrees.  In January 2009, forward flexion was from 0 to 65 
degrees.  Although there was a diagnosis of mild scoliosis, 
the evidence of record does not attribute it to muscle spasm 
or guarding as there was no objective evidence of either.  As 
such, the Board finds that a rating in excess of 10 percent 
for the Veteran's service-connected degenerative changes of 
his thoracolumbar spine is not warranted at any point during 
the pendency of this appeal under the General Rating Formula.  
Id.

In making this determination, the Board has also considered 
whether there was any additional functional loss not 
contemplated in the 10 percent evaluation for the Veteran's 
orthopedic manifestations of his service-connected 
degenerative changes of his thoracolumbar spine.  See 38 
C.F.R. §§ 4.40, 4.59 (2009); see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In February 2005, forward flexion was from 
0 to 95 degrees after fatiguing with pain, which represented 
a 3 degree increase over active forward flexion.  Extension 
was from 0 to 37 degrees after fatiguing with pain, which 
represented a 2 degree increase over active extension.  
Further, lateral flexion on the right and left was from 0 to 
45 degrees after fatiguing with pain, which represented a 5 
degree increase over active rotation.  In February 2008, a VA 
examiner found no objective evidence of pain on active range 
of motion, no objective evidence of pain following repetitive 
motion, and no additional limitation after 3 repetitions of 
range of motion.  In January 2009, a VA examiner found 
objective evidence of pain upon motion, but repetitive 
testing did not alter the Veteran's range of motion.  
Accordingly, additional functional loss due to limitation of 
motion has not been shown to the level required for a rating 
in excess of 10 percent.  38 C.F.R. § 4.71a, General Rating 
Formula.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the Veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Intervertebral disc syndrome is based 
on incapacitating episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  However, intervertebral disc 
syndrome has not been shown by the medical evidence of 
record.

With respect to neurologic symptoms, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  During the pendency of 
this claim, the Veteran has consistently denied bowel or 
bladder dysfunction and, thus, separate evaluations are not 
warranted for either disorder.  In February 2005, the Veteran 
reported numbness from the top of his ankles to his knees, 
but the VA examiner did not provide an opinion relating this 
numbness to the Veteran's service-connected degenerative 
changes of his thoracolumbar spine.  In February 2008, the 
Veteran denied a history of numbness or paresthesia and 
testing demonstrated that the Veteran's upper and lower 
extremity sensations and reflexes were normal.  As noted 
above, VA treatment reports dated from October 2006 to June 
2008 demonstrated intermittent subjective neurological 
complaints, normal and abnormal sensory examinations, and a 
diagnosis of sciatica associated with the Veteran's right 
leg.  The October 2006 VA treatment report wherein the 
diagnosis of sciatica was provided did not include the basis 
for such diagnosis nor did it appear that any underlying 
clinical tests were administered.  In July 2008, the Veteran 
testified that he experienced pain radiating into his left 
leg from his lower back.  In January 2009, a VA examiner 
found "no pathology" to render a diagnosis of radiculopathy 
of the lower extremities.  

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another 
provided the reasons therefore are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  While the evidence of 
record contains a diagnosis of sciatica, this diagnosis was 
neither the result of thorough and contemporaneous clinical 
testing, nor render with the benefit of a contemporaneous 
review of the Veteran's claims file and relevant medical 
history.  The January 2009 VA examiner indicated that the 
Veteran's claims file was contemporaneously reviewed.  While 
no electromyograph or nerve conduction testing was 
accomplished, the examiner stated that such testing was not 
administered due to the lack of any associated pathology that 
would have warranted conducting either test.  As such, the 
Board finds the January 2009 examiner's opinion more 
probative for purposes of ascertain the presence of 
neurological symptoms associated with the Veteran's service-
connected degenerative changes of his thoracolumbar spine.  
Consequently, a separate rating based on neurological 
manifestations for either the Veteran's right or left leg is 
not warranted.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 10 
percent rating inadequate.  The Veteran's service-connected 
degenerative changes of his thoracolumbar spine is evaluated 
as a musculoskeletal disability, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id., see also 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237.  
The Veteran's service-connected degenerative changes of the 
thoracolumbar spine is marked by mild paraspinal tenderness; 
flat lumbar lordosis; slight scoliosis toward the left; 
degenerative joint disease changes and degenerative disc 
disease changes at T12-L1; slight degenerative disc disease 
changes at L5-S1; minimal degenerative changes with disc 
space narrowing at L3-L4; intermittent subjective 
neurological complaints; pain upon motion; forward flexion 
from 0 to between 65 and 95 degrees, with pain; extension 
from 0 to between 25 and 37 degrees, with pain; lateral 
flexion, right and left, from 0 to between 30 and 42 degrees, 
with pain; right and left lateral rotation from 0 to 30 
degrees; no change of the range of motion on repetitive 
testing; negative straight leg test, bilaterally; no 
swelling; no atrophy; no deformity; no weakness; no spasm; no 
guarding; posture and head position were normal and symmetric 
in appearance; his gait was normal; normal lower extremity 
sensations with respect to pain, light touch, vibration, and 
temperature; normal lower extremity reflexes with ankle and 
knee jerks 2+, bilaterally and equal; and lower extremity 
muscle strength of  5 on a 5-point scale with normal tone, 
bulk, dexterity, and coordination.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture 
represented by a 10 percent disability rating.  A rating in 
excess of 10 percent is provided for certain manifestations 
of degenerative changes of the thoracolumbar spine, but the 
medical evidence demonstrates that those manifestations are 
not present in this case.  The criteria for a 10 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5237, 5243; see also VAOGCPREC 6-96; 
61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to a 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial evaluation in excess of 
10 percent at any point during the pendency of this appeal, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

An initial evaluation in excess of 10 percent for 
degenerative changes of the thoracolumbar spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


